Citation Nr: 1523722	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-20 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine, claimed as a neck injury.


REPRESENTATION

Appellant represented by:	Sean P. Sullivan, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1980 to July 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from May 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent, denied service connection for degenerative disc disease of the cervical spine.

In his July 2013 Substantive Appeal (on VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent March 2014 letter, the Veteran's representative stated that he wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has a neck disorder due to an in-service personal assault.  For the reasons discussed below, the Board finds that a remand is required for further development of this claim.

The Veteran reported inpatient care at Fort Hood in 1981 at Darnell Army Hospital.  Although his service treatment records (STRs) are on file, including an Inpatient Treatment Records Cover Sheet indicating the Veteran sustained a head injury in 1981 due to a personal assault, there are no inpatient treatment records from the hospital concerning the Veteran's injuries.  The Veteran attempted to obtain the hospital records directly from the hospital; however, as noted in an April 2014 letter, he was unsuccessful.  Nonetheless, the Board finds additional development is required, including making a specific request for records from Darnell Army Hospital or other appropriate authority to determine whether there are any outstanding STRs relating to his claim.

The Board notes that the Veteran submitted additional private treatment records in January 2014.  The RO last issued a Supplemental Statement of the Case (SSOC) in August 2013.  There is no waiver of agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  As this case is being remanded, the AOJ must consider the additional evidence received when it readjudicates the claim.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records pertinent to the Veteran's claim.  Specifically, obtain all hospitalization/inpatient records concerning treatment at the Darnell Army Hospital in 1981, as well as from any other healthcare facility where he has received relevant treatment or evaluation for an in-service assault.

2.  If additional STRs are obtained, return the claims file to the April 2009 VA examiner, or if unavailable for any reason, to an examiner who is equally qualified to render an opinion with complete rationale, for an addendum opinion as to whether the Veteran has a current neck disorder due to active service, into include an in-service assault.  The entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an opinion as to whether the Veteran's current neck disorder had its clinical onset during active service or is related to any incident of service, to include a 1981 head injury.  

If the examiner determines that additional examination of the Veteran is required in order to provide the requested opinion, then the Veteran should be scheduled for an additional VA examination.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Then readjudicate his claim in light of this and all other additional evidence.  If the claim continues to be denied, send him and his representative a supplemental statement of the case (SSOC) and give time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of all remaining claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(Continued on the next page)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


